             Case 3:19-cv-06065-DWC Document 19 Filed 08/19/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      WARREN WESLEY BUDNIK,
                                                         CASE NO. 3:19-CV-6065-DWC
11                             Plaintiff,
                                                         ORDER ON EAJA ATTORNEY’S
12             v.                                        FEES AND COSTS
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                               Defendant.
15

16          Based upon the motion of the plaintiff, for which there is no opposition, it is hereby

17          Ordered, Adjudged, and Decreed that the plaintiff shall have a judgement against the

18 defendant for attorney’s fees and expenses pursuant to the Equal Access to Justice Act (EAJA),

19 28 U.S.C. § 2412, et. seq. in the amount of $6,256.45 for attorney’s and paralegal fees, and

20 expenses in the sum of $14.70 for service of the summons and complaint in this matter, for a

21 total award of $6,271.15. It is further

22          Order, Adjudged, and Decreed that in accordance with Astrue v. Ratliff, 560 U.S. 586,

23 586, 130 S. Ct. 2521, 2522, 177 L. Ed. 2d 91 (2010), plaintiff’s EAJA fees and expenses award

24 is subject to any offset allowed pursuant to the Department of the Treasury’s Offset Program.

     ORDER ON EAJA ATTORNEY’S FEES AND
     COSTS - 1
             Case 3:19-cv-06065-DWC Document 19 Filed 08/19/20 Page 2 of 2



 1 See Id. If it is determined that the plaintiff’s EAJA award is not the subject to any offset allowed

 2 pursuant to the Department of the Treasury’s Offset Program, then the check for the EAJA fees

 3 and expenses shall be made payable to and mailed to plaintiff’s counsel, Charles W. Talbot, Esq.,

 4 at Talbot and Associates, P.S., 5005 Center Street, Suite E, Tacoma, Washington 98409.

 5          Dated this 19th day of August, 2020.


                                                         A
 6

 7
                                                         David W. Christel
 8                                                       United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON EAJA ATTORNEY’S FEES AND
     COSTS - 2
